Case 5:19-cr-00065-JA-PRL Document1 Filed 09/25/19 Page 1 of 4 PagelD 1

UNITED STATES DISTRICT COURS SEP 25 PH 3: 23
MIDDLE DISTRICT OF FLORIDA a
OCALA DIVISION STRICT OF FLORIOS

CREDA

UNITED STATES OF AMERICA
v. CASE NO, 5:19-cr-(p4-O¢ -2BPEL
18 U.S.C. § 641
KENNETH EDWARD LOCHREN
INDICTMENT
The Grand Jury charges:
COUNT ONE
Beginning on or about April 1, 2016, and continuing through on or
about December 31, 2018, in the Middle District of Florida, and elsewhere,
the defendant,
KENNETH EDWARD LOCHREN,
did knowingly and willfully embezzle, steal, purloin, and convert to the
defendant’s use and the use of another, more than $1,000 of money anda
thing of value of the United States and the Social Security Administration, a
department and agency of the United States, that is, Title I] Retirement and
Survivors’ Insurance benefits, with the intent to deprive the United States and
the Social Security Administration of the use and benefit of the money and

thing of value.

In violation of 18 U.S.C. § 641.
Case 5:19-cr-00065-JA-PRL Document1 Filed 09/25/19 Page 2 of 4 PagelD 2

FORFEITURE

1. The allegations contained in Count One are incorporated by
reference for the purpose of alleging forfeiture pursuant to 18 U.S.C. §
981(a)(1)(C) and 28 U.S.C. § 2461(c).

2. Upon conviction of a violation of 18 U.S.C. § 641, the defendant
shall forfeit to the United States, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28
U.S.C. § 2461(c), any property, real or personal, which constitutes or is
derived from proceeds traceable to the violation.

3. The property to be forfeited includes, but is not limited to, the
following: a $35,402 forfeiture money judgment, which represents the
proceeds obtained by the defendant as a result of the offense charged in Count
One.

A, If any of the property described above, as a result of any act or

omission of the defendant:

a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third
party;

Cc. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be

divided without difficulty;
Case 5:19-cr-00065-JA-PRL Document1 Filed 09/25/19 Page 3 of 4 PagelD 3

the United States shall be entitled to forfeiture of substitute property under the

provisions of 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c).

A TRUE BILL,

A ()\ |
wv} A

\
Foreperson i

MARIA CHAPA LOPEZ
United States Attorney

By LLGos LM

William S. Hamilton
stant United States Attorney

 
 
     

By: AW NN he

y: :

—Robert E. Bodnar, ir
Assistant United States Attorney
Chief, Ocala Division

 
FORM OBD-34 Case 5:19-cr-00065-JA-PRL Document 1 Filed 09/25/19 Page 4 of 4 PagelD 4
September 19 No.

 

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Ocala Division

 

THE UNITED STATES OF AMERICA

VS.

KENNETH EDWARD LOCHREN

 

INDICTMENT

Violations: 18 U.S.C. § 641

a at al

Foreperson

 

 

Filed in open court this 25th day

Of aa 19.

—" Clerk

 

 

 

Bail $

 

 

GPO 863 525
